2013 WI 100

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2012AP740-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Vladimir M. Gorokhovsky, Attorney at
                        Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Vladimir M. Gorokhovsky,
                                  Respondent.



                          DISCIPLINARY PROCEEDINGS AGAINST GOROKHOVSKY

OPINION FILED:          December 17, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                              2013 WI 100
                                                                       NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.    2012AP740-D


STATE OF WISCONSIN                                  :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Vladimir M. Gorokhovsky, Attorney at
Law:

Office of Lawyer Regulation,                                                FILED
            Complainant,                                               DEC 17, 2013
      v.                                                                  Diane M. Fremgen
                                                                       Clerk of Supreme Court
Vladimir M. Gorokhovsky,

            Respondent.




      ATTORNEY       disciplinary      proceeding.             Attorney's          license

suspended.


      ¶1    PER     CURIAM.      We   review    the       recommendation           of    the

referee     that    Attorney     Vladimir      M.       Gorokhovsky        be     publicly

reprimanded        for    professional      misconduct.             That        misconduct

consists     of:         (1)   committing      criminal         acts      that     reflect

adversely    on    his    honesty,    trustworthiness,           and     fitness        as   a
                                                               No.     2012AP740-D



lawyer, in violation of SCR 20:8.4(b),1 and (2) making false

statements of fact or law to a tribunal and engaging in conduct

involving   dishonesty,    fraud,      deceit    or   misrepresentation,       in

violation of SCR 20:3.3(a)(1)2 and SCR 20:8.4(c).3                   In addition

to a public reprimand, the referee recommended that Attorney

Gorokhovsky pay the costs of this proceeding.                 As of April 29,

2013, the Office of Lawyer Regulation (OLR) reported costs of

$13,835.76.

    ¶2      No   appeal   has   been    filed.        Thus,   the     matter   is

submitted to the court for its review pursuant to SCR 22.17(2).4

In conducting our review, we will affirm the referee's findings

of fact unless they are found to be clearly erroneous, but we

will review the referee's conclusions of law on a de novo basis.

    1
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."
    2
       SCR 20:3.3(a)(1) states a lawyer shall not knowingly "make
a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously
made to the tribunal by the lawyer; . . . ."
    3
       SCR 20:8.4(c) says it is professional misconduct for a
lawyer to "engage in conduct involving dishonesty, fraud, deceit
or misrepresentation; . . . ."
    4
        SCR 22.17(2) provides as follows:

         If no appeal is filed timely, the supreme court
    shall review the referee's report; adopt, reject or
    modify the referee's findings and conclusions or
    remand the matter to the referee for additional
    findings;   and   determine  and   impose  appropriate
    discipline.   The court, on its own motion, may order
    the parties to file briefs in the matter.

                                       2
                                                                             No.      2012AP740-D



See In re Disciplinary Proceedings Against Inglimo, 2007 WI 126,

¶5,   305 Wis. 2d 71,        740 N.W.2d 125.                The   court      may    impose

whatever     sanction      it    sees       fit       regardless        of   the      referee's

recommendation.         See      In    re    Disciplinary           Proceedings          Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶3     After our independent review of the record, we approve

the referee's findings of fact and conclusions of law and adopt

them.      We agree that Attorney Gorokhovsky should pay the full

costs of this disciplinary hearing.                       We do not, however, accept

the     referee's     recommendation                  that       Attorney     Gorokhovsky's

misconduct be sanctioned by a public reprimand.                                    The serious

nature of Attorney Gorokhovsky's misconduct combined with his

recent      disciplinary        history          render      a     public     reprimand       an

insufficient response.            We therefore impose a 60-day suspension

of Attorney Gorokhovsky's Wisconsin law license.

      ¶4     Attorney Gorokhovsky was admitted to practice law in

Wisconsin in 2002.              His disciplinary history consists of the

following:
      • Private reprimand in 2009 for charging an unreasonable

           fee, failing to treat a client's funds as trust property

           until   there    was       an    accounting           and    severance        of   the

           relationship,        failing          to    timely       refund      any      advance

           payment   of     fees,          and       failing       to   provide        accurate

           information to the OLR during its investigation.                              Private

           Reprimand, No. 2009-23.

      • Public reprimand in 2012 for failing to provide competent
           representation to a client, failing to consult with a
                                                 3
                                                                    No.     2012AP740-D



         client and abide by a client's decisions concerning the

         objectives    of     the     representation,     failing         to    keep        a

         client reasonably informed and promptly comply with the

         client's reasonable requests for information, accepting

         compensation for legal services from someone other than a

         client    without     obtaining       the   client's       prior      consent,

         having a compensation arrangement that interfered with

         his   independent         professional      judgment       and     with          the

         client-lawyer       relationship,      discussing      a    client's            case

         with the party paying for his legal services without the

         client's     consent       and    allowing     that    party          to        make

         decisions    about     the     representation,    misrepresenting                 to

         the OLR the date of a letter he allegedly sent to a

         client,     and     charging     an   unreasonable         fee.            In     re

         Disciplinary Proceeding Against Gorokhovsky, 2012 WI 120,

         344 Wis. 2d 553, 824 N.W.2d 804.

    ¶5     On April 9, 2012, the OLR filed a complaint against

Attorney Gorokhovsky that alleged three counts of professional
misconduct, the third of which the OLR later dismissed.                                   The

OLR's    complaint     sought       a     60-day     suspension       of       Attorney

Gorokhovsky's      license    to    practice    law.     Attorney         Gorokhovsky

filed an answer that admitted some of the factual allegations of

the complaint, denied others, and denied any violation of the

Wisconsin Rules of Professional Conduct for Attorneys.

    ¶6     This court appointed Attorney James J. Winiarski as

referee.   The referee held an evidentiary hearing on January 28
and 29, 2013.        On April 8, 2013, the referee filed a report
                                          4
                                                                    No.     2012AP740-D



containing his findings of fact and conclusions of law, as well

as his recommendation for discipline.                The referee's report and

the   exhibits      received    at    the       evidentiary       hearing     may    be

summarized as follows.

      ¶7    Count One concerns Attorney Gorokhovsky's misdemeanor

convictions of two counts of battery and one count of disorderly

conduct in Ozaukee County circuit court, all as acts of domestic

abuse against his then wife.           These convictions were the result

of a jury trial held on August 11, 2010.5                      The circuit court

sentenced Attorney Gorokhovsky to concurrent 18-month terms of

probation for the two battery charges and a 60-day jail term for

the disorderly conduct conviction.

      ¶8    The     referee    concluded         that     these     criminal        acts

reflected      adversely       on    Attorney           Gorokhovsky's        honesty,

trustworthiness, and fitness as a lawyer in other respects, in

violation of SCR 20:8.4(b).

      ¶9    Count    Two   concerns    certain       representations         Attorney

Gorokhovsky made to the Cook County circuit court (hereinafter
"the Illinois court") in 2010.                Attorney Gorokhovsky entered an

appearance on behalf of his client, Providence Home Health Care

(hereinafter      "Providence"),     in       February    of   2007,   after    being

admitted to appear pro hac vice.                Providence was the plaintiff

in the Illinois case.



      5
       Additional charges were tried to the jury; the jury
returned a verdict of not guilty on one count of battery and two
counts of disorderly conduct.

                                          5
                                                                           No.    2012AP740-D



    ¶10     On      August       9,        2010——two       days       before        Attorney

Gorokhovsky's criminal trial in Wisconsin——the Illinois court

entered a scheduling order setting a trial date of November 8,

2010.

    ¶11     After Attorney Gorokhovsky was convicted and sentenced

in Wisconsin of battery and disorderly conduct on August 11,

2010, he decided to seek a stay of the November 2010 trial

scheduled in the Illinois court.                    On or about August 20, 2010,

Attorney Gorokhovsky filed a motion for stay, claiming to the

Illinois court that on August 11, 2010, he had "gone through a

dramatic         event     in        his     life,        resulting          in      partial

incapacitation."         He   stated       that     he   was    "going       on    personal,

family     and    health      care     leave      of     absence      with       anticipated

duration of several months, commencing on August 26, 2010 and

ending on or about December 3, 2010."                     Attorney Gorokhovsky did

not explain the dramatic event or health-related problem that

served as the basis for his motion.

    ¶12     Despite the fact that Attorney Gorokhovsky told the
Illinois court that his personal and health-related leave would

commence on August 26, 2010, Attorney Gorokhovsky appeared that

day in Ozaukee County circuit court to present argument in a

postconviction motion hearing in his own criminal case.                                   As a

result     of    this    postconviction           hearing,      the     Ozaukee       County

circuit    court     granted     a    stay     of   Attorney       Gorokhovsky's          jail

sentence pending appeal.

    ¶13     On     September      13,      2010,    the    Illinois        court     held    a
hearing    on     Attorney      Gorokhovsky's          motion   for    a     stay    of    the
                                              6
                                                                             No.     2012AP740-D



impending    trial.          A    different          lawyer       appeared     in     Attorney

Gorokhovsky's place on behalf of Providence.                            The Illinois court

continued the motion to September 22, 2010, and ordered Attorney

Gorokhovsky to provide a detailed affidavit stating the reason

for the requested stay.

    ¶14     On or about September 20, 2010, Attorney Gorokhovsky

provided    the    Illinois           court    with     an       affidavit     in    which     he

averred     that   he    suffered             from     severe       psoriasis        (a       skin

condition) that had been manageable up until August 11, 2010,

but thereafter substantially interfered with his normal day-to-

day functioning and ability to render competent representation

to his client.      Attorney Gorokhovsky further averred that on the

advice of his treating doctors, he needed to "abstain from his

professional pursuits for a brief period of time" and undergo

"treatment    which     in       [the]        opinion      of     his    treating        medical

professionals will take several months."                            Attorney Gorokhovsky

averred that his client would be "severely prejudiced if this

Honorable Court [does] not grant a short period of stay of this
matter     until   December           6,      2010    to     allow      your       affiant     to

undergo . . . required medical treatment to rectify his health

impediment and to protect his health and well-being."                                    In his

affidavit, Attorney Gorokhovsky did not reveal the fact of his

criminal    convictions          in    Wisconsin,          nor    did   he   refer       to    the

sentence    imposed     or       the    fact        that    the    sentence        was    stayed

pending appeal.

    ¶15     In further support of his motion for a stay of the
impending    Illinois        trial,        Attorney        Gorokhovsky         provided        the
                                                7
                                                                    No.    2012AP740-D



Illinois court with a letter dated September 21, 2010, from an

individual    named       Oleh    Cherednyk,      whom     Attorney       Gorokhovsky

identifies as a doctor of oriental medicine.                    Cherednyk wrote in

his letter to the Illinois court that Attorney Gorokhovsky's

condition of psoriasis was interfering with his daily activities

and "poses [a] severe health risk."               Cherednyk wrote that he has

advised Attorney Gorokhovsky "to avoid any and all instances of

possible stress by limiting his professional activities to only

uncontested       legal   matters"       and   "not   to    participate         as    [a]

litigation attorney in any litigation-related activities."

    ¶16     On September 22, 2010, the Illinois court entered an

order granting Attorney Gorokhovsky's motion to stay the trial

scheduled for November 8, 2010.

    ¶17     Thereafter, notwithstanding his representations to the

Illinois     court,       Attorney       Gorokhovsky       appeared       and        filed

documents    in    numerous      court   cases    through       December    of   2010.

These      appearances        included         representing        defendants          in

preliminary hearings in criminal cases, representing parties in
contested motion hearings, and appearing in court on his own

behalf in his criminal case and in his own divorce case.

    ¶18     One of the defendants in the stayed Illinois court

case, T.V., learned of and attended an October 2010 hearing in

Attorney    Gorokhovsky's        own   divorce    case     in    Wisconsin.           T.V.

observed    Attorney      Gorokhovsky's        active      participation        in    the

hearing.

    ¶19     On or about November 18, 2010, T.V.'s attorney filed
with the Illinois court a motion for sanctions on behalf of all
                                           8
                                                                  No.       2012AP740-D



of the defendants in Providence's lawsuit.                The motion alleged

that Attorney Gorokhovsky misrepresented to the Illinois court

that he needed a stay of the Illinois proceeding because of his

own serious medical condition.         The motion included an affidavit

from T.V. recounting her observations of Attorney Gorokhovsky's

participation in his October 2010 hearing in his own divorce

case.     T.V.'s attorney also filed court records showing various

court appearances Attorney Gorokhovsky made after the stay was

granted.

    ¶20     On   February     15,   2011,   the    Illinois       court        revoked

Attorney Gorokhovsky's pro hac vice admission to appear in the

Providence case.       The court ordered Attorney Gorokhovsky and his

client to pay $500, jointly and severally, to the defendants for

their costs in bringing the motion for sanctions.                        Providence

paid the sanction.

    ¶21     In   the    instant      disciplinary        case,        the      referee

concluded that Attorney Gorokhovsky's actions in the Providence

matter violated SCR 20:3.3(a)(1) and SCR 20:8.4(c).                     The referee
determined that Attorney Gorokhovsky made a misrepresentation to

the Illinois court when he stated that he was incapacitated and

would be taking a leave of absence from his law practice for

medical    reasons,    when    in   fact    he    went    on     to     make    court

appearances and perform legal work in numerous Wisconsin cases.

The referee further found that Attorney Gorokhovsky failed to

disclose to the Illinois court his criminal trial, convictions,

and sentence as a reason for his request for a stay.


                                       9
                                                                          No.          2012AP740-D



      ¶22    The referee recommended that Attorney Gorokhovsky be

publicly reprimanded, and that the costs of the disciplinary

proceeding be assessed against him.                       In recommending a public

reprimand, the referee noted the following mitigating factors:

(1)    Attorney           Gorokhovsky's             underlying        convictions              are

misdemeanors;        (2)    Attorney          Gorokhovsky        served       60        days   of

incarceration for his misdemeanor convictions; (3) there is no

evidence    of     prior    criminal         conduct      on    the   part     of       Attorney

Gorokhovsky;        (4)     Attorney          Gorokhovsky        suffered          a     serious

outbreak of his pre-existing psoriasis as a result of the stress

of his divorce and criminal trial; and (5) Attorney Gorokhovsky

works intensely and zealously as a lawyer for his clients.                                     The

referee noted the following aggravating factors:                              (1) domestic

abuse convictions are serious and reflect negatively on Attorney

Gorokhovsky's       fitness       as   a     lawyer;      (2)    Attorney       Gorokhovsky

deliberately hid his criminal convictions and jail sentence from

the   Illinois      court    in    his       efforts      to    secure    a     stay      of   an

upcoming trial; (3) Attorney Gorokhovsky refuses to acknowledge
the wrongful nature of his conduct in the Illinois court; and

(4) this matter and Attorney Gorokhovsky's previous disciplinary

matters     reveal    a    pattern       of    disregard        for   his      professional

obligations as an attorney.

      ¶23    After weighing these factors, the referee rejected the

OLR's request for a 60-day suspension of Attorney Gorokhovsky's

Wisconsin     law     license          and     instead         recommended          a     public

reprimand.        The referee concluded that a public reprimand "would
provide     the    public     with      notice       of    [Attorney]         Gorokhovsky's
                                               10
                                                                             No.    2012AP740-D



misconduct and members of the public would then be in a position

to determine [Attorney] Gorokhovsky's fitness as a lawyer, given

his domestic abuse convictions."

     ¶24     The matter is now before this court to review the

referee's report and recommendation.                           We affirm the referee's

findings     of    fact,       and    we    agree      with    the    referee      that   those

factual findings demonstrate that Attorney Gorokhovsky committed

the two counts of professional misconduct at issue.

     ¶25     We     further           decide,          contrary       to    the     referee's

recommendation, that a 60-day license suspension is appropriate.

A 60-day suspension is required by the serious nature of the

misconduct        and    Attorney           Gorokhovsky's         previous      disciplinary

history.     Attorney Gorokhovsky stands convicted of two counts of

battery and one count of disorderly conduct, all as acts of

domestic abuse.            Domestic violence is an undisputedly serious

crime that reflects adversely on Attorney Gorokhovsky's honesty,

trustworthiness, or fitness as a lawyer in other respects.                                  See

SCR 20:8.4(b) cmt. [2].                In addition, Attorney Gorokhovsky made
intentionally false, deceitful statements to the Illinois court.

While   it    may       have    been       true     that      Attorney     Gorokhovsky     was

suffering from an outbreak of psoriasis during the relevant time

period, this outbreak was not so debilitating as to require him

to   refrain        from       participating            "in     any    litigation-related

activities,"        as     he        told     the      Illinois       court.         Attorney

Gorokhovsky's litigation efforts in other cases, including his

own, contradicted his representation to the Illinois court.


                                                  11
                                                                           No.     2012AP740-D



       ¶26   We generally impose progressive discipline, especially

in cases involving a pattern of similar misconduct.                               See, e.g.,

In re Disciplinary Proceedings Against Nussberger, 2006 WI 111,

¶27, 296 Wis. 2d 47, 719 N.W.2d 501.                         This is the third time

that Attorney Gorokhovsky has been the subject of a disciplinary

action.      Attorney Gorokhovsky engaged in the misconduct at issue

here in 2010, after we privately reprimanded him in 2009.                                     In

2012,   we    publicly      reprimanded          Attorney     Gorokhovsky         for      eight

counts of misconduct, including the same behavior——dishonest or

fraudulent conduct——in play here.                    See id. (noting that we have

imposed progressive discipline when the conduct at issue in the

current disciplinary proceeding occurred prior to the imposition

of    discipline      in   a     prior       proceeding).       In    his     2012      public

reprimand, we "remind[ed] Attorney Gorokhovsky that the court

may    impose     progressively          severe      sanctions       when    an       attorney

engages      in   a     pattern         of     misconduct."          Gorokhovsky,           344
Wis. 2d 553,       ¶34.          Now    that    we   already       have     privately       and

publicly reprimanded Attorney Gorokhovsky, imposing yet another
reprimand       would      unduly       depreciate      the     seriousness           of    his

misconduct        and      the      need       to    deter     him        from     continued

unprofessional          behavior.             Therefore,      we     impose       a     60-day

suspension.        We also remind Attorney Gorokhovsky, once again,

that this court may impose progressively severe sanctions when

an attorney engages in a pattern of misconduct.

       ¶27   Finally,          we      find     it   appropriate           that       Attorney

Gorokhovsky pay         the full costs of the proceeding, which are
$13,835.76.        Our general policy is to impose the costs of a
                                               12
                                                                  No.    2012AP740-D



disciplinary proceeding against the respondent attorney whose

misconduct necessitated the proceeding.                See SCR 22.24(1m).          We

see no reason to deviate from that policy in this case.                         There

is nothing on the face of the OLR's statement of costs that

would suggest the requested costs are unreasonable.                       Attorney

Gorokhovsky has not objected to the imposition of the requested

costs.    We therefore require Attorney Gorokhovsky to pay the

full costs of this proceeding.

    ¶28   IT    IS    ORDERED    that     the     license    of     Vladimir      M.

Gorokhovsky to practice law in Wisconsin is suspended for a

period of 60 days, effective January 21, 2014.

    ¶29   IT    IS   FURTHER    ORDERED    that    Vladimir   M.        Gorokhovsky

shall comply with the provisions of SCR 22.26 concerning the

duties of a person whose license to practice law in Wisconsin

has been suspended.

    ¶30   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Vladimir M. Gorokhovsky shall pay to the Office

of Lawyer Regulation the costs of this proceeding.
    ¶31   IT    IS    FURTHER    ORDERED        that    compliance       with    all

conditions of this decision is required for reinstatement.                        See

SCR 22.28(2).




                                     13
    No.   2012AP740-D




1